IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA                 : No. 133 MM 2017
                                             :
                                             :
              v.                             :
                                             :
                                             :
W.A.H., III                                  :
                                             :
                                             :
PETITION OF: DREW F. DEYO, ESQ.              :


                                        ORDER



PER CURIAM

       AND NOW, this 19th day of October, 2017, upon consideration of the Application

to Withdraw as Counsel, the matter is remanded to the Court of Common Pleas of

Franklin County for resolution of the application within 45 days. To the extent Petitioner

wishes to proceed pro se, the court is directed to hold a hearing per Commonwealth v.

Grazier, 713 A.2d 81 (Pa. 1998), within 45 days of this Court’s order. The court is

DIRECTED to issue its determination within 30 days of that hearing.

       Jurisdiction is RETAINED in this Miscellaneous Docket matter pending

notification of the common pleas court’s adjudication of the remand.